Case: 16-60642      Document: 00513894828         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 16-60642
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         March 2, 2017
                                                                          Lyle W. Cayce
JEFFREY L. HILL,                                                               Clerk


              Plaintiff - Appellant

v.

MELANIE MOREL; GEORGE T. HOLMES,

              Defendants - Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:15-CV-909


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM:*
       This litigation arose because a transcript was not filed for the defendant.
The defendant wanted to refile his Mississippi complaint in Arkansas, and he
became the Plaintiff here against his former attorney and the court reporter.
       This court agrees with the district court’s judgment that the allegations
do not make a viable claim.
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.